           Case 1:18-cr-00032-DLF Document 376-1 Filed 03/04/20 Page 1 of 10




                                         78 A 6         8242182
                                       B OKPY)l(HOH CY)); CIIIA
                                       no OKPYrY KOJIYMliIDI

    COE.[(HHEHHhIE WTA Thi AMEPHKH

                    nponm                                       YrOflOBHOE .[(EflO HOMEP:
                                                                1: 18-cr-00032-2-DLF
    000 «KOHKOP.[( MEHEL()l(MEHT H
    KOHCAJlTHHr»

            0TBeT4HK.


                    3MIB~EHHEEBrElllUIBHKTOPOBH11AIIPIIr0)1(ffHA

                 .51, EsreHHH BHKTOpOBH4 TipHrO)KHH, 01 HIOIDI 1961 ro.na pO)K)];eHH.H, MeCTO pO)K,AeHH.H :
    rop. JleHHHrpa.n, rpa)K)];aHCTBO: PoCCHKCKM <t>e.nepau,H.H, non: MY>KCKOH, rracnopT cepHH 40 07
    N!i 136936 s1,1,naH 28 o!M QettTPaJI&Horo paifotta Camcr-TieTep6ypra 29 .HHBap.H 2007 ro.na,
    3aperncTpHp0BaHHI,JH no a.npecy: CaHKT-TieTep6ypr, yn . flyrnKHHCKM, .n. 4, KB. 35 3a.HBJU1IO
    cne.nYJOmee:
                  1.      .51 .HBffiIIOCb rpa)K)];aHHHOM POCCHHCKOH <t>e.nepaU,HH H 61,rn s Coe,nHHeHHbIX



l   illTaTaX AMepHKH 1 pa3, opHeHTHposoqHo s nepHO.A c 1992 no 1993 ro.n.
                 2.       B HaCTO.HII~ee speM.H " .HBJI.HIOCb f etteparrbHblM .AHpeKTopoM 000 «KOHKop.n
    MeHe.n>KMeHT H KoHcaJITHHr», 11HH 7825100880 OfPH 1037843002515 (.narree «KonKop.n») H
    3aHHMaJO :ny )];OJI)KHOCTb c 1 MapTa 2018 ro.na. B nepHO)]; c 1 .HHBap.H 2014 ro.na .no 1 <pesparr.H
    2018 ro.na" He 61,rn HH f ettepaJibflbIM JJ.HpeKTopoM KOMnaHHH «KOHKop.n», HM ee .lJ.OJl)KHOCTHbIM
    JIHUOM HJIH COTPY)];HHKOM. B HaCTO.Hmee speM.H .H TaK)Ke .HBJl.HIOCb e)J.HHCTBeHHbIM yqacTHHKOM
    «KOHKOpJJ.» H npHo6pen )];OJIIO s «KOHKOp.n» 28 <pesparoi: 2017 ro.na. B nepHO)]; c 1 .HHBap.H 2014
    ro.11.a .11.0 28 <pespan.H 2017 ro.na .H He 61,rn yqacTHHKOM «KoHKop.n».
                 3.       MHe pa3'b.HCHeHO 10pH)];H4eCKHM KOHCYJibTaHTOM «KOHKOpJJ.», 4TO J].a4a JlO>KHbIX
    nOKa3aHHH s paMKax cy.11.e6ttoro pa36HpaTeJlbCTBa .HBMeTC.H npecTynneHHeM s CWA, H "
    no.11.TBep>K.uaJO, 4TO HaCKOJlbKO MHe H3BeCTHO, 3MBJ1eHH.H, CO.ZJ.ep>KamHeC.H B HaCTO.HmeM
    )];OKyMeHTe, .HBJI.HIOTC.H npaBJJ.HBblMH.
                 4.       .51 OCBeJJ.OMJieH O npaKTHKe )];OKyMeH1:006opoTa B «KOHKOpJJ.», nocKOJibKY,
    6yJJ.y4H renepaJibHbIM JJ.HpeKTOpOM, .H JIH4HO Hecy OTBeTCTBeHHOCTE, 3a TeKyID.YJO .11.e.HTeJibHOCTb
    «KOHKOpJJ.», BKJII04a.H npaKTHKY JJ.OKyMeHT006opoTa o6mecTBa. .51 TaK>Ke OCBe)].OMJieH O Bcex
    .ZJ.eHcTBH.HX «KonKop.11.» c uenbJO BbinOJIHHTh TPe6osaHH.H cy.11.e6ttoro 3anpoca H pememrn
    oKpy>KHoro cy.11.a CWA no oKpyry KonyM6H.H OT 2 Maprn 2020 ro.ZJ.a, nocKOJihKY JIHqno
    yYaCTBOBaJI B o6cy)KJJ.eHHH no 3THM ,L(ByM Bonp0caM.
                 5.       no COCTO.HHHIO Ha 04 MapTa 2020 ro.11.a B «KoHI<op.11.» pa6oTaeT 40 COTPY.ZJ.HHKOB,
    B OCHOBHOM 3aHHMaI0m11ec.H KeihepHHroBOH J].e.HTeJihHOCTblO, 3a H_CKJII04eHHeM p.H.ZJ.a
    COTPY.ZJ.HHKOB, 3aH.HTbIX a.11.MHHHCTPant:BHo-ynpasJTeHYeCI:<HMH <pyHKI..J,H.HM, TaKHX KaK: rnaBHbIH
    6yxranTep, IOpHCT, CeKpeTapb, Ay.D.HTOp H OJJ.HO )];OJI>KHOCTHOe mm,o - renepaJibHhIH
    JJ.HpeKTOp. KoMnaHH.H 3Ha4HTeJlbHO COKpanrna UITaT COTPY.D.HHKOB 3a nocne)].HHe HeCKOJlbKO JieT
    B CB.H3H C H3MeHeHH.HMH Ha pbIHKe, caHKUH.HMH MHHHCTepcTBa <pHHaHCOB CWA H npo)].a)KeH




                                                                      ()(}(). '11   rp.,   ..,   r••   ,1 ;•!   -2 ( I lo•   ('1111,,   l~:>6\11r 2.,11 11 r YroQ(" It• ·8·
Case 1:18-cr-00032-DLF Document 376-1 Filed 03/04/20 Page 2 of 10




lfaCTH KJUOlfeBbIX aKTHBOB.           B   «KOHKop.n» OTCYTCTByeT COTPY.UHHK C .UOJDKHOCTbIO «xpaHHTeJib
.noKyMeHTOB», a         JIHUOM, B lfbH .UOJI)KHOCTHbie o6H3aHHOCTH BXO.UHT xpaHeHHe 6yMa)KHOM
.noKyMeHTaUHH HJIH :meKTpOHHhIX )].OKyMeHTOB « KOHKop.n» HBJIJleTCH                                   f eHepaJibHbIH    ,llHpeKTOp.
B    «KoHKop.n»             oTcyrcTByeT· · Or.ne11              mm         c0Tpy,n:H11K,       cneu11an11311py10mHMCH              Ha
HHq>OpMaUI10HHb1X             TeXHOJIOfHHX            (.nanee        «HT-oT,n:e.n/cneuHaJIHCT» );                 BMeCTO       3TOro
npHBJleKaIOTC.H CTOpOHHHe nocTasmHKH HT-yc11yr no Mepe Heo6xo,n:HMOCTH.
         6.        B   COOTBeTCTBHH C 3aKOHO,l(aTeJU:>CTB0M                   P<I>   «KOHl<Op,n:» .HBJIHeTC.H o6mecTBOM C
orpaHH'IeHHOH          OTBeTCTBeHHOCTbIO,            11 HH poCCHHCKOe 3aKOHO,l(aTefilCTB0,                         HH poCCHHCKHe
peryJIHTOpHbJe opraHbl, HH KaKHe-111160 6bIB1llHe HJIH HbIHemmre Kpe,n:HTOpbl « KOHKOp.n» He
ycrnHaBmIBaIOT H He ycrnHaBJIRBaJIH Kor.na-111160 KaK,He-111160 npaBHJia B OTHOIIJeHHH cpoKOB
xpaHeHHJI KOppecnoH,n:eHUHH «KOHKop.n» (6y,n;b TO B 3JieKTpOHHOH I1JIH HHOH cpopMe), 3an11ceti
06   onepauHHx          H     nnaTe)KaX,       pacnHcamrn           HJIH      aHaJIOfH':IHbIX         ,l(OKyMeHTOB.     ITpaKTHKH
)].OKyMeHT006opoTa            «KOHKop.n»        ,l(OJl)Kl-(bI    nOHHMaTbCH          B    KOHTeKCTe        pocCHHCKHX,         a   He
aMepHKaHCKHX,           npaKTHK           H    c}>aKTHlfeCK.HH           nopH,n:OK       ,n:oKyMeHT006opoTa            « KOHKop.n»
ocymecTBJIHeTC.H c yYeTOM Toro, lfTO «KOHKOp,n:» CTaJI )KepTBOH HeCKOJibKHX KH6epaTaK 11 HMeeT
OCHOBaHHJI nonaraTb B03M0)KH0CTb HOBI,IX KH6epaTaK co CTOpOHbl npaBHTeJibCTBa ClllA H
TPeTbHX   mm,.
         7.        C     17    anpeJrn        2014   ro.u:a     a   «KOHKOp,n:»          ycTaHOBJieH       nop.H.UOK     xpaHeHH.H
:meKTPOHHblX nOlfTOBbIX coo6meHHH H 3am:1CeH cpOKOM He 6011ee Tpex Mee.Hu.ea, H 3TOT
nop.H.UOK 3aKJIIOlfaeTCH B aBTOMaTA1leCKOM YIUPfl'O)KeHHH 3Jiel<TJ)OHHbIX miceM KaK Ha ypoBHe
nOlfTOBOro cepaepa, TaK H Ha ypoBHe pa60lfHX CTaHUHM. Kon11H npHKa3a, ycTaHOBHBinero
HaCTOHW.HH nopH.LI.OK xpaHeHHJI 3JieKTpOHHOH KoppecJ;JOH,n:eHUHH npHnaraeTCH B ITpHJIO)KeHJrn                                       1,
BMeCTe C nepeBO)].OM Ha aHrJIHHCKHH Jl31,IK. CornacHO pacnpocTpaHeHHOM npaKTHKe MHOfHX
pOCCHHCKHX KOMnaHHH, «KoHKop.n» Ka!< npaBHJlO He xpaHHT 3JieKTpOHHbie KOnHH ,n:oKyMeHTOB 0
CBOeH    X03.HHCTBeHHOH          ,n:e.HTeJibHOCTH,       B      CB.H3H    C   YeM     .norOBOpbI,       KoppecnOH,ZleHUIUI         (3a
HCKJlIOlfeHHeM 3JieKTpOHHbIX nHCeM, KOTOp1>1e YHHYTO)KaIOTC.H), KopnopaTHBHI,Je H aHaJIOfHYHbie
.noKyMeHTbl xpaH.HTC.H s 6yMa)KH,bJX nanKax JlOKaJibHO a oqrnce «KOHKop.u». qTO KacaeTC.H
.noKyMeHTOB        O    nJiaTe)KaX,       TO    «KoHKop.n»          lt:CIIOJib3YeT        nporpaMMHOe         o6ecneYeHHe          1C
(H3BeCTHYIO TaK)Ke no.n aHrIDIMCKHM Ha3B8HReM «IS»), nonyJIHpHoe pOCCHHCKOe roTOBOe
nporpaMMHOe pemeHHe yqeTa .ue.iITeJII,HOCTH KOMII8Hlt:H, B OTHOWeHIUf nJiaTe)KeH, a T8K)Ke
6yxranTepcKOH          11   HaJIOroBOH         OTYeTHOCTH.          KoMTiaHHH        «KOHKOp.D,»        He    HMeeT     .nocTyn      K
M06HJibHbIM       TenecpoHaM         CBOHX      COTPY.ltHHKOB         H    He   se,n:eT     yqeT 3BOHKOB,           coo6meHHM        C
M06HJibHbIX Teneq>OHOB CBOI1X COTPY.UHHKOB HJIR HHOro HX HCCT0Jlb30B8HHJI. «KOHKop.n» He
HCnOJib3yeT KaKyio-11u60 3JieKTpOHHYI0 pe3epeHyIO CHCTeMy, B TOM lJHCJie o6JiaYHbie CHCTeMbI,
H He HMeeT CTOpOHHHX .ny6JIHK8T0B 6yMa)KHblX .ll.OKYMeHTOB.
         8.        KoMnaHHH «KOHKop.n» ClJHTaeT, lfTO Jl.OKyMeHTbl, npe.uocTaBJieHHbJe s OTBeT Ha
KaTeropHH     1    (o.nuH) H     2    (.Zlea) cy,n:e6Horo 3anpoca OT                 24    HHBap.ii    2020   ro.D,a, nonHOCThIO
COOTBeTCTBYIOT TeM ,l(OKyMeHTaM,                     KOTOpbIMH       MOrJIO 61,1 pacnonaraTb JII06oe pOCCHHCKOe
o6mecTBO c orpaHHYeHHOM_ OTBeTCTBeHHOCTblO . .L{AA OTBeTa Ha KaTeropHIO                                       3   (TpH) cy.D,e6Horo
3anpoca OT    24 .HHBap.H 2020         ro.na, H 03HaKOMHJIC.H C ,n:orosopaMH «KOHKOp.D,» C nocTaBmHK8MH
HHTepHeT-ycnyr, c KOTOpbIMH             y «KoHKop.u» 6bIJIH .norosopHble OTHOIIleHH.H s nepuo.n c 1 .HHBap.H
2014    ro.ua no   l   cpeBpaJI.H    2018 ro.ua. 3TH .uoroBOpbl He co.uep)KaT YKa3aHH.H KOHKpeTHOro IP-
a.npeca, npe.nocTaBJieHHOro KOMITaHHH <<KoHKop.n>> B TOT nepHO.U, H HHKaKHX HHbJX 38IlHCeH He
xpaHHJIOCb, BBH.UY Toro, •no HaJIHlflfe KOHKpeTHOro IP-a.upeca Hlt:KOr.D,a He I1Meno 3HatJeHH.H )lJIH
KOMMeptJeCKOH )le.HTeJibHOCTH «KOHKOp,n:». C                         YlfeTOM H3JIO)KeHHOfO .UJI.H ycTaHOBJieHHH                    IP-
a.npecos, KOTOpble MOrJIH 61:,1 HCnOJib30B8TbC.H «KoHKop.n» MHe npHIIIJIOCb OTnpaBHTb 3anpOCbI
KOMnamrnM, nOCTaBJIHBIIJHM HaM HHTepHeT-ycJ1yrn B COOTBeTCTBy10m11i1 nepHO.U, KaK YKa3aHO B
afoaue    l O HH)Ke.        YYHTbIBa.H npaKTHKH .noKyMeHT006opoTa, OTIHCaHHbie B afoaue                                    7   BbIIIIe,
npOH3BeCTH         nOHCK        no        HeKOTOpbIM            KaTeropIDIM          3anpamusaeMbIX               ,n:oKyMeHTOB      He
                Case 1:18-cr-00032-DLF Document 376-1 Filed 03/04/20 Page 3 of 10



TII,
>M
p.
1a
'O
                                              78 A 6          8242185
       npeJJ.CTaBJUIJIOCb B03M0)KHbIM BBHJl.Y HX OTCYfCTBIDI.     B   TOM, tJTO KacaeTCH KaTeropHH        1 (OJJ.HH)
C      cyJ].e6Horo 3anpoca OT     10 q>eBpaJIH 2020   ro.u,a, KOMnaHIDI «KOHKOpJl.» HHKOrJ].a He BeJia 3anHCH
       Moero pacnHcaHIDI B TetJeHHe nepHOJl.a JJ.O Moero Ha3HatJemrn: feHepaJibHbIM Jl.HpeKTopoM, a H
       CTaJI f eHepaJibHbJM JJ.WpeKTOpOM nocrre 1 cpeBpaM 2018 ro)].a, B CBH3W c tJeM B J].OKYMeHTaX
       «KOHKOpJl.» He yJJ.aJIOCb npOW3BeCTW KaKOH-JIH6o noHCK. y «KOHKOpJJ.» OTCYfCTBOBaJI w
       OTCYfCTBYeT J].OCTyn K TerrecpoHy npe.ZU,IJJ.ym:ero f eHepaJibHOro Jl.HpeKTopa, C KOTOporo, TIO
       3aHBJieHHHM CTOpOHbl o6BHHeHIDI, 6bIJIH norryqeHI,I cpoTOrpacpHH pacnHCaHHH M Jl.PYrHX
       J].OKyMeHTOB, TaKHM o6pa30M, «KOHKOpJJ.» He MO)KeT nOJ].TBepJJ.WTb HCTOtJHHK TaKHX
       q>ornrpaq>HH. B ornornemrn KaTeropHH 2 (JJ.Ba) cyJJ.e6Horo 3anpoca OT 10 cpespaM 2020 roJJ.a, H
       nopyq1rn rnaBHOMY 6yxranrepy «KOHKOpJJ.» npOH3BeCTH nOHCK KaK 6yMIDI<HbIX, TaK H
       ::meKTPOHHbJX 3am1ceH O KaKHX-JIH6o' nJiaTe)KaX B nOJib3Y 000 «AreHTCTBO HHTepHeT-
       HCCJieL(OBaHHH», 000 «Mem.racHHTe3», 000 «fJiaBCeTb», 000 «MHKCHHq>O», 000
       «A3HMyr» H     000   «HOBHHcpo» 3a nepHOJ]. c      1 HHBapH 2014   no   1   cpeBpaM   2018   ro)].a, a TaK)Ke
       nnaTe)Kax B noJib3Y TPeTbHX JIHU, B KOTOpbIX ynoMHHalOTCH TaKHe KOMnaHHH. KaKHX-JIH60
       3am1ceii o6Hapy)KeHo He 6hrno. .51 TaK)Ke nopyqHJI f rrasHoMy 6yxranTepy «KoHKopJJ.»
       np0113BeCTH J].OnOJIHHTeJibHbIH noHCK B CHCTeMe 1C nyreM BBOJ].a pa3JIHtJHbIX sapHaHTOB
       HanHCaHHH, YtJHTbIBalOII(HX onetiaTKH. ~onOJIHHTeJH,HbIH nOHCK He J].aJI pe3yJibTaTOB. B TOM,
       'ITO KacaeTCH KaTeropHw 3 (TPH) nepsoro cy)].e6Horo 3anpoca OT 10 q>espanH 2020 ro)].a, H
       nOJ].TBep)KJJ.aIO, 'ITO B COOTBeTCTBHH C BHyrpeHHeH nOJIHTHKOH <<KOHKOpJJ.», ynOMRHYfOH Bb11Ile B
       a63aue 7' Ha notJTOBblX cepsepax «KOHKOpJJ.» H HHbIX 3JieKTpOHHbIX YCTPOHCTBax HeT
       3JieKTpOHHbIX nHCeM 3a nepHOJ]. C 1 HHBapH 2014 ro)].a no 1 cpespaAA 2018 ro)].a, B CBH3H C tJeM
       npOH3BeCTH nOHCK J].aHHblX 3JieKTpOHHOH nepenHCKH He npeJJ.CTaBJIHJIOCb B03M0)KHbIM.
               9. I  51 03HaKOMHJICH C nepeBOJ].OM Ha pyccKHH H3blK cyJJ.e6HbIX 3anpOCOB OT 24 HHBapH
       2020   ro)].a H OT   10   cpespaAA   2020   ro)].a H Mory yrBep)KJJ.aTb, tITO KOMnaHHR «KOHKOpJJ.»
       BbinOJIHHJia o6a 3anpoca noJIHOCTblO, npeJ].OCTaBHB see J].OKyMeHTbI, HaxOJ].WBIIlHeCR y Hee Ha
       xpaHeHHH, no)]. ee KOHTpoJieM HJIH s ee co6CTBeHHOCTH, KOTOpbie COOTBeTCTBYIOT KaTeropIDIM
       cyJ].e6HbIX 3anpoc0B.
                10.   HHKTO H3 J].OJl)KHOCTHbIX JIHU H.JTH COTPY.U.HHKOB KOMnaHHH «KOHKOpJJ.» He
       sna.u.eeT WHq>OpMauueii, 3anparn0saeMoH s KaTerop1rn 3(TPH) cy.u.e6Horo 3anpoca OT 24 HHBapR
       2020    ro)].a. ~JIH BbinOJIHemlH Tpe60BaHHH KaTeropHH TpH cy.u.e6Horo 3anpoca OT 24 HHBapH
       2020   ro.u.a, H Harnen B .U.OKyMeHTax «KoHKOpJJ.» .u.orosopbI «KoHKOpJJ.» c AO «CesepH-TeneKOM»
       H 000 «lOHHTeJI», JJ.BYMH noCTaBI.UHKaMH HHTepHeT-ycrryr, c KOTOpbIMH y «KOHKOp,ll,» 6bIJIH
       J].OrOBOpHbie OTHOllieHHH s nepHO,ll, c 1 RHBapH 2014 ro.u.a no 1 cpespaJUI 2018 ro.11.a. B CBH3H c
       TeM, 'ITO B J].aHHbIX J].Orosopax He YKa3aHbl a.u.peca HHTepHeT-npOTOKOJIOB («IP»), KOTOpbie
       KOMnaHHH «KOHKOpJJ.» HCnOJib30BaJia B TOT nepHO)J., 7 HHBapH 2020 r. H HanpaBHJI nHCbMa OT
       HMeHH «KOHKOpJJ.» B a.u.pec AO «CesepH-TeneKOM» Ii 000 «lOHHTeJI» C KOnIDIMH 3THX
       .norosopos 11 3anpocaMH Ha npeJJ.ocrnsnemje HHcpopMau1rn o TOM, KaKHe IP-a.11.peca 61,rn11
       npe.nocTaBJieHbl «KOHKOpJJ.» HJIH HCnOJib30BaJIHCb e10 B TOT nepHOJ].. KonHH 3THX n11ceM H HX
       nepeBOJJ.bI Ha aHrnHHCKHH H3bIK, a TaK)Ke .11.orosop1,1 np11JIO)l(el-f1,1 s ITpHJIO)KeHIDIX 2 H 3 . AO
       «CesepH-TeJieKOM» OTBeTHJIO B nHCbMeHHOH q>OpMe, t{TO 3anpamHBaeMM HHq>OpMaUIDI He
       MO)KeT 6bITb npe.nocTasJieHa. KonHH nacr,Ma AO «CesepH-TeneKoM» H ero nepeso.u. Ha
       aHrJIHHCKHH H3b1K npHJIO)KeHbI B ITpHJIO)KeHHH 2. 000 «lOHHTem> OTBenrno, tJTO HHq>OpMal.{IDI
       B OTHOllieHHH IP-aJ].pecoB He MO)KeT 6bITb npe,ll,OCTaBJieHa. KomfJI nHCbMa 000 «lOHHTeJI» 11
       ero    nepeso.u. Ha aHrnHHCKHH H3bIK npHJIO)KeHbl           B ITpHJIO)KeHHH 3 . CooTBeTCTBeHHO y
     Case 1:18-cr-00032-DLF Document 376-1 Filed 03/04/20 Page 4 of 10




«KOHKop.u» HeT HHKaKHX ,LJ,OKyMeHTOB, KOTOpbie MO)KHO 61,rno 61,1 rrpe.uocurnHTb B OTBeT Ha
KaTeropmo 3 (TpH) cy.ue6Horo 3anpoca OT 24 HHBapH 2020 ro.ua.
         11 .    KoMnaHID! «KOHKop.u» He npe.uocTaB1rna .UOKyMeHTbl B OTBeT Ha KaTeropmo 1
(O.UHH) cy.ue6Horo 3anpoca OT 10 <pespami 2020 ro.ua, TaK KaK y «KOHKop.u» HeT KaKHX-JIH60
COOTBeTCTBYIOLI.J.HX .UOKyMeHTOB. KaK YKa3aHO Bblllle, B nepHO.U c 1 HHBapH 2014 ro.ua no 1
<pespa;rn 2018 ro.ua. H He 6bIJI HH reHepaJU,HbIM ,LJ,HpeKTopoM, HH J];OJI)KHOCTHbIM JIHU.OM, HH
COTPY.UHHKOM «KOHKop.u». 51 CTaJI yqaCTHHKOM 28 <pespaJIH 2017 ro.ua. CoOTBeTCTBeHHO s
pacnopH)KeHHH «KOHKOp.U» He 6bIJI0 HHKaKHx 3anHCeH H3 pacnHCaHID! HJIH pacnopH.n;Ka J];HH,
COCTaBJieHHbIX MHOIO HJIH .UJIH MeIDI. y «Ko"HJ<Op,LJ,» HeT HHKaKHX ,noKyMeHTOB, KOTOpbie MO)KHO
61,rno 61,1 npe.uocTaBHTb B orneT Ha KaTeropHIO 1 (o,nHH) cy.ne6Horo 3anpoca OT 10 <pespa1rn
2020 ro.ua.
         12.     KoMnaHID! «KOHKOp.U» He npe,nOCTaBirna ,LJ,OKyMeHTbl B OTBeT Ha KaTeropmo 2
(.usa) cy.ne6Horo 3anpoca OT 10 <pel3pami 2020 ro.na, TaK KaK KOMnaHIDI «KoHKop.n» He
coseprnana HH npHMbIX, HH KOCBeHHblX nnaTe)KeH B no111,3y AreHTCTBa HHTepHeT-HCCJie,nosaHHH
s nepHo,n, o6o3HaYeHHbIH B cy.n;e6HoM 3anpoce.
         13.     KoMnaHHH «KOHKOp,A» He npe.n;OCTaBHJia ,noKyMeHTbl s OTBeT Ha KaTeropmo 3
(TpH) cy.ue6Horo 3anpoca OT 10 <pespanH 2020 ro;na, KaK yKa3aHo B1>1rne, TaK KaK KOMnaHIDI
«KOHKop.n» xpaHHT see CBOH 3JieKTpOHHbie [IHCbMa He 6onee 3 (Tpex) MeCHU.eB B COOTBeTCTBHH
C BHYTpeHHeH nHCbMeHHOH noJIHTHKOH KOMnaHH.H. CJie,LJ,OBaTeJibHO, JJ:JIH «KOHKOp.U» He
npe,LJ,CTaBJIHeTCH B03M0)KHbIM npe.uocTaBHTb rrepenHCKy no 3JieKTpOHHOH IlOlJTe 3a Il
 l HHsapH 2014 ro.ua no I <pespaJIH 2018 ro;na.                                         ~            1;~      !..,~~.
         14.     B OTHOllieHHH Toro, aKTHBHO JU{ yqacrnyeT «KOHKop.n» B ;:i:aHHOM .n e7 ~0fipg'
KOTOpbIH no,nHHJIH npoKypopbl BO speMH CJJyrnaHID! 2 ~1apTa 2020 ro.na - H Mory ~~'HTJ, cy.n,
                                               V                                    O • .-      .._,
lJTO «KOHKop.n» npo.uenana orpOMHI,IH nyTL, lJT06I,J yYaCTBOBaTI, B ,naHHOM ;:i;e    ~ 13 ~...:~,;~
HaMepeHa yqacrnosaTb B cy,ne6HOM pa3fo1paTeJII;CTBe qepe3 CBOHX a.n;soKaTOB BC ~ B~{,:~~,C
3aKOHO,LJ,aTeJibCTBOM ClllA.                                                            * ·(.J~:......,
                                                                                                        IF•       ~4>10f,t    o,1.~''

                                                                                                         a        ~"'«~ ·d:1
                                                                                                              0       ){ H .l
.[laTa: 4 MapTa 2020 r.




                                              PoccuikKasr ~ei:.epauHJ1

                                                   Camcr-Ilenpoypr
                                 qeTBepToro M3pT3 ,llBe TblCH'IH ,llB3,llU3TOro roi:.a

R, JlaKMaH   .[{HaHa AHaTOm,eBHa, epeMeHHO HCnOJJHJl!Oma,i 06Jl3aHHOCTH HOTapHyca HOTapHaJJbHOro OKpyra CaHKT
- fleTep6ypr AKyJJeHKO AHaTOJJHJI l1eaHOBH'la, CBH,lleTeJJbCTBYIO 00,llJJHHHOCTb nO,llOHCH TipHrO>KHHa EereiiHJI
BHKTOpOBH'la.
Tio,llnHCb C,lleJJaHa B MOeM npHcy,:cTBHH.
JI




                                                                                                        .[{.A.JlaKMaH




                                                                           '1.,'f /,, HorapMyc a.....   -9 a_
                                                                                  ~Toro e H8CT~M AOKYM8HT8

                                                                                                                             ---
       Case 1:18-cr-00032-DLF Document 376-1 Filed 03/04/20 Page 5 of 10
                                                                     [TRANSLATION FROM RUSSIAN]


                                         78 A B 8242182

                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,
                                                          CRIMINAL NUMBER
                                                          1:18-cr-00032-2-DLF
                v.

 CONCORD MANAGEMENT AND
 CONSULTING LLC,

        Defendant.

             DECLARATION OF YEVGENIY VIKTOROVICH PRIGOZHIN

       I, Yevgeniy Viktorovich Prigozhin, date of birth June 1, 1961, place of birth: Leningrad,

citizenship: Russian Federation, sex: male, passport series 40 07 № 136936 issued by the 28th

Police Precinct of the Central District of St. Petersburg on January 29, 2007, registered at the

address: 4 Pushkinskaya Ulitsa, Apt. 35, St. Petersburg, state the following:

       1.      I am a citizen of the Russian Federation and have visited the United States of

America one time, in approximately the period of 1992 to 1993.

       2.      At present, I am the General Director of Concord Management and Consulting

LLC,    Individual   Taxpayer    Number     7825100880,     Main    State   Registration   Number

1037843002515 (“Concord”), and have held this position since March 1, 2018. During the period

from January 1, 2014 to February 1, 2018, I was neither Concord’s General Director, nor its officer

nor its employee. I am also currently the sole shareholder of Concord and acquired this stake in

Concord on February 28, 2017. During the period from January 1, 2014 to February 28, 2017, I

was not a shareholder of Concord.
       Case 1:18-cr-00032-DLF Document 376-1 Filed 03/04/20 Page 6 of 10
                                                                    [TRANSLATION FROM RUSSIAN]


       3.      Concord’s counsel has explained to me that giving false testimony in a court

proceeding is a crime in the United States, and I affirm that the statements contained herein are

truthful to the best of my knowledge.

       4.      I am familiar with Concord’s recordkeeping practices because, as General Director,

I am responsible for the ongoing operation of Concord’s business, including the company’s

recordkeeping practices. I am also familiar with all of Concord’s efforts to comply with the trial

subpoena and Order of the U.S. District Court for the District of Columbia dated March 2, 2020

because I have been personally involved in discussions on these two issues.

       5.      As of March 4, 2020, Concord has 40 employees, who primarily work in the

catering business, with the exception of a number of employees engaged in administrative and

managerial functions such as Chief Accountant, Lawyer, Secretary, Auditor, and one officer – the

General Director. The company has significantly reduced its number of employees in the past

several years due to market changes, U.S. Treasury sanctions, and divestment of core assets.

Concord does not have an employee with the title “custodian of records,” and the person whose

responsibilities include maintaining Concord’s paper records and electronic documents is the

General Director. Concord does not have an Information Technology (“IT”) department or

employee, and instead engages outside vendors for IT services on an as-needed basis.

       6.      Pursuant to the laws of the Russian Federation, Concord is a limited liability

company and neither Russian law, nor Russian regulators nor any of Concord’s lenders, past or

present, imposes or has ever imposed any rules on Concord regarding how long records must be

maintained of correspondence (electronic or otherwise), records of transactions and payments,

calendars and the like. Concord’s recordkeeping practices must be understood in the context of

Russian, not American, practices, and Concord’s actual recordkeeping is effected with due account
       Case 1:18-cr-00032-DLF Document 376-1 Filed 03/04/20 Page 7 of 10
                                                                     [TRANSLATION FROM RUSSIAN]


of the fact that Concord has been the victim of several cyberattacks and has reason to expect future

cyberattacks from the United States government and third parties.

       7.      Since April 17, 2014, Concord has had an established policy for maintaining

electronic mail messages and records for no more than three months, and this policy is enforced

by automated destruction of electronic messages at both the mail server and workstation levels. A

copy of the order establishing this policy for maintaining electronic correspondence is attached as

Exhibit 1 along with a translation into English. As is common practice for many Russian

organizations, Concord does not as a rule keep electronic copies of business documents; therefore,

contracts, correspondence (other than electronic mail which is destroyed), corporate documents

and the like are kept in paper folders on-premises at Concord’s office. As for records of payments,

Concord uses 1C (also known as 1S in English), a popular Russian off-the-shelf business software

solution, for payments as well as accounting and tax compliance. Concord does not have access to

its employees’ mobile phones or keep records of its employees’ mobile phone calls, text messages

or other usage. Concord does not use electronic back-up systems, including cloud systems, and

does not have an off-site duplicate of paper records.

       8.      Concord believes that the records supplied in response to categories one (1) and

two (2) of the January 24, 2020 subpoena are the full and complete records that any Russian limited

liability company would possess. In order to respond to category three (3) of the January 24, 2020

subpoena, I reviewed the contracts between Concord and internet service providers with which it

contracted between January 1, 2014 and February 1, 2018. These contracts do not specify a

particular IP address provided to Concord during that period, and no other records have been kept,

because having a particular IP address has never been relevant to Concord’s business. Given the

above, in order to establish the IP addresses which Concord could have used, I had to make
       Case 1:18-cr-00032-DLF Document 376-1 Filed 03/04/20 Page 8 of 10
                                                                     [TRANSLATION FROM RUSSIAN]


inquiries with the companies that were our internet service providers during the relevant period as

described in paragraph 10 below. Given Concord’s recordkeeping practices as described in

paragraph 7 above, it was not possible to perform searches for some categories of requested

documents due to the absence of such. With respect to category one in the February 10, 2020 trial

subpoena, Concord never had any calendar entries for me during the period before I became

General Director, and I became General Director after February 1, 2018, so no searches were able

to be performed in Concord’s documents. Concord did not and does not have access to the previous

General Director’s telephone from which the prosecution claims to have obtained photographs of

calendars and other documents, so Concord is unable to confirm the origin of such photographs.

With respect to category two (2) in the February 10, 2020 trial subpoena, I tasked Concord’s Chief

Accountant with conducting search both paper and electronic records for any payments to Internet

Research Agency LLC, Mediasintez LLC, Glavset LLC, Mixinfo LLC, Azimut LLC and Novinfo

LCC for the period from January 1, 2014 to February 1, 2018, as well as payments made to third

parties that mention such companies. No records were found. I further tasked Concord’s Chief

Accountant with conducting additional searches in the 1C system by entering some spelling

variations that would account for typographical errors. Nothing further resulted from the additional

searches. With respect to category three (3) in the February 10, 2020 trial subpoena, I confirm that

in accordance with Concord’s internal policy referenced above in paragraph 7, there are no

electronic messages on Concord’s mail servers or other electronic devices for the period from

January 1, 2014 through February 1, 2018, so no searches of electronic correspondence were able

to be performed.

       9.      I have reviewed Russian translations of the trial subpoenas dated January 24, 2020

and February 10, 2020, and I can state that Concord has fully complied with both subpoenas,
       Case 1:18-cr-00032-DLF Document 376-1 Filed 03/04/20 Page 9 of 10
                                                                    [TRANSLATION FROM RUSSIAN]


having provided all records in its possession, custody, or control that are responsive to the

categories in the subpoenas.

       10.     No officer or employee of Concord possesses the information requested in category

three (3) of the trial subpoena dated January 24, 2020. In order to comply with category three in

the trial subpoena dated January 24, 2020, in Concord’s records I found contracts between Concord

and Severen-Telecom JSC and Unitel LLC, the two internet service providers with which Concord

contracted between January 1, 2014 and February 1, 2018. Because these contracts do not identify

the internet protocol (“IP”) addresses used by Concord during that period, on January 7, 2020 I

sent letters on behalf of Concord to Severen-Telecom JSC and Unitel LLC transmitting copies of

these contracts and requesting that the companies advise as to which IP addresses were provided

to or used by Concord during that period. Copies of these letters and English translations, as well

as the attached contracts, are attached as Exhibits 2 and 3. Severen-Telecom JSC responded in

writing that the requested information cannot be provided. A copy of Severen-Telecom JSC’s

letter and an English translation are attached as Exhibit 2. Unitel LLC responded that information

regarding IP addresses cannot be provided. A copy of Unitel LLC’s letter and an English

translation of is attached as Exhibit 3. Accordingly, Concord does not have any documents that

could be provided in response to category three (3) of the January 24, 2020 subpoena.

       11.     Concord has produced no documents in response to subpoena category one of the

trial subpoena dated February 10, 2020 because Concord does not possess any responsive

documents. As stated above, during the period January 1, 2014 through February 1, 2018, I was

neither Concord’s general director, nor an officer nor an employee of Concord. I became a

shareholder on February 28, 2017. Accordingly, Concord would never have been in possession of

any daily schedules or calendars that I may have created or may have been created for me. Concord
       Case 1:18-cr-00032-DLF Document 376-1 Filed 03/04/20 Page 10 of 10
                                                                           [TRANSLATION FROM RUSSIAN]


does not have any documents to provide in response to category one (1) of the February 10, 2020

subpoena.

        12.     Concord has produced no documents in response to subpoena category two (2) of

the trial subpoena dated February 10, 2020 because Concord made no direct or indirect payments

to the Internet Research Agency during the period covered by the subpoena.

        13.     Concord has produced no documents in response to subpoena category three (3) of

the trial subpoena dated February 10, 2020 because, as noted above, none of Concord’s electronic

mail is kept longer than three (3) months, in accordance with written company policy. As a result,

it is not possible for Concord to produce electronic mail correspondence from the period of January

1, 2014 through February 1, 2018.

        14.     As to whether Concord is actively participating in this case, a question raised by

the prosecutors at the March 2, 2020 hearing, I can assure the Court that Concord has gone to great

lengths to participate in this case and has every intention of participating in the trial, appearing

through our counsel as U.S. law provides.

 Dated: March 4, 2020                                 Signed: _________[signature]___________
                                                              Yevgeniy Viktorovich Prigozhin
              [handwritten] Yevgeniy Viktorovich Prigozhin [signature]
                                          Russian Federation
                                            Saint Petersburg
                                March Fourth, Two Thousand Twenty
I, Diana Anatolievna Lakman, temporarily performing the duties of Anatoly Ivanovich Akulenko, notary
of the Saint Petersburg Notary District, certify the authenticity of the signature of Yevgeniy Viktorovich
Prigozhin.
The signature was made in my presence.
The signatory's identity was verified.

Registered in the register: № 78/6-I/78-2020-3-488
State duty collected (according to the schedule): 100 rubles, 00 kopecks
Payment of legal and technical services: 800 rubles, 00 kopecks
                                                                      D.A. Lakman [signature, seal]
                                              In this document two sheets / Acting notary [signature]
